Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-22-2006

Caushi v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 04-4506




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Caushi v. Atty Gen USA" (2006). 2006 Decisions. Paper 1341.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1341


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                       PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                Nos. 04-4506 & 05-3151


                                  ROBERT CAUSHI,

                                                 Petitioner

                                            v.

                              ATTORNEY GENERAL OF
                               THE UNITED STATES,

                                                 Respondent



                          On Appeal from an Order entered by
                          The Board of Immigration Appeals
                                 No. A78-821-176



                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 15, 2005

                     Before: BARRY and AMBRO, Circuit Judges
                              POLLAK,* District Judge

                                 (filed January 23, 2006)


                  ORDER AMENDING PUBLISHED OPINION



      *
        Honorable Louis H. Pollak, United States District Judge for the Eastern District
of Pennsylvania, sitting by designation.
AMBRO, Circuit Judge

             IT IS NOW ORDERED that the published Opinion in the above case filed
January 23, 2006, be amended as follows:

       On page 8, thirteenth line from the top, change “The IJ therefore concluded” to
“The IJ concluded”.

      On page 28, footnote 7, end of the third line from the bottom, change “If, upon
remand, the BIA” to “If, upon remand, the immigration court”.

      On page 31, first line of the last paragraph, change “Petitioner also contends” to
“Caushi also contends”.



                                          By the Court,


                                          /s/ Thomas L. Ambro, Circuit Judge


Dated: March 22, 2006




                                             2